Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are pending and they are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 6,084,589 A) in view of Atkins (US 2008/0279111 A1) further in view of Minamide (US 2019/0260881 A1).
As to claims 1 and 6, Shima teaches an information processing device configured to, the information processing
device comprising:
an input device (set function unit 132 is an input means to a computer, such as a mouse, and includes a functional combination of viewpoint position modifier unit, col. 12, lines 15-38); 
a display (display, col. 15, lines 6-38); and
a controller configured to cause the display to display a work region (application program execution unit processes the linked information, generates information display image data, and displays this on image display unit, col. 17, lines 48-62),
arrange a plurality of objects indicative of the off respective operation steps onto the work region in accordance an input accepted by the input device (Information display image 112 displays linked information retrieved, for example, by clicking an image of virtual object 40 with the cursor. The screen, for example, is arranged with icons 114 supplied by a tool, such as a paintbrush tool, along the screen's periphery, wherein a substantial information image 116 is displayed, col. 11, lines 10-20);
when a first object of the plurality of objects does not satisfy a condition, cause the display to display a notification icon so as to be overlapped with the first object (display of the information display image overlapped on the three dimensional image generated according to a condition of perspective projection with shading so that an image 122 of virtual object 30 positioned in the front is displayed larger than an image 124 of virtual object 32 positioned in the back, col. 11, lines 38-48 ); and
continue arranging a second object of the plurality of objects (the screen, for example, is arranged with icons 114 supplied by a tool, such as a paintbrush tool, along the screen's periphery, wherein a substantial information image 116 is displayed, col. 11, lines 38-48, lines 38-48).
Shima does not teach create an operation flow including a plurality of operation steps, the operation flow being specified with an order of execution of the plurality of operation steps.  However, Atkins teaches create an operation flow including a plurality of operation steps, the operation flow being specified with an order of execution of the plurality of operation steps (at step 306 the flow record is exported to a collector node and the process loops back to step 300 although in practice it will be appreciated that multiple packets can be processed in any appropriate order, paragraph [43]);
create the operation flow based on the arrangement of the plurality of objects
on the work region (the needs identified in the foregoing Background, and other needs and objects that will become apparent for the following description, are achieved in the present invention, which comprises, in one aspect, an apparatus for collecting network traffic information, the apparatus being arranged to receive a network traffic element including one or more key fields having a respective key field value, the apparatus being further arranged to classify received network traffic elements into one of a plurality of flows dependent on the key field value of one or more key fields defined by a flow profile, the apparatus being configurable to vary the flow profile, the apparatus being further arranged to create a flow record and export the flow record to a collecting node, paragraph [29]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of create an operation flow including a plurality of operation steps, the operation flow being specified with an order of execution of the plurality of operation steps as taught by Atkins into Shima to provide configuration can still allow for protecting against failures due to factors other than related to the multimedia device.

Atkins and Shima do not teach when a first object of the plurality of objects does not satisfy a condition, cause the display to display a notification icon so as to be overlapped with the first object, the notification icon indicating that the first object does not satisfy the condition. However, 
Minamide teaches when a first object of the plurality of objects does not satisfy a condition, cause the display to display a notification icon so as to be overlapped with the first object, the notification icon indicating that the first object does not satisfy the condition (in the object specifying process, one or more operation icons that have been determined to each have a percentage of area overlapped with the operation restricting area that is greater than or equal to the predetermined threshold are specified as the operation icons to be notified, paragraphs 83-94). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of when a first object of the plurality of objects does not satisfy a condition, cause the display to display a notification icon so as to be overlapped with the first object, the notification icon indicating that the first object does not satisfy the condition as taught by Minamide  into Shima  and Atkins to allow for the user to perform an operation on the operation icon overlapped with the operation restricting area without disabling the setting of the operation restricting area.
As to claim 7, Atkins teaches the condition allows an operation step corresponding to the first object to be executed (at step 306 the flow record is exported to a collector node and the process loops back to step 300 although in practice it will be appreciated that multiple packets can be processed in any appropriate order, paragraph [43]).

As to claim 8, Atkins teaches 
Wherein the condition allows an operation step corresponding to the first object to be executed (at step 306 the flow record is exported to a collector node and the process loops back to step 300 although in practice it will be appreciated that multiple packets can be processed in any appropriate order, paragraph [43]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 6,084,589 A) in view of Atkins (US 2008/0279111 A1) further in view of Minamide (US 2019/0260881 A1) further in view of KOBAYASHI (US 2015/0153908 A1).
As to claim 2, Shima, Atlins and Minamide do not teach first object of the plurality of objects satisfied the condition, the controller causes the display to disappear the notification icon. However, KOBAYASHI teaches wherein when the first object of the plurality of objects satisfied the condition, the controller causes the display to disappear the notification icon (After an elapse of the few seconds after display in the display region 2a is switched from the PTT conversation screen 500 to the first page screen 300, the character string 411 disappears and the icon 410 appears together with the current time 401 and the icons 402 to 405 in the device condition notifying region 400 of this first page screen, paragraphs [94-95]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of create an operation flow including a plurality of operation steps, the operation flow being specified with an order of execution of the plurality of operation steps to allows a user to easily recognize the location of the target page screen intuitively.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shima (US 6,084,589 A) in view of Atkins (US 2008/0279111 A1) further in view of Minamide (US 2019/0260881 A1) further in view of Burd (US 6,990,653 B1).
As to claim 3, Shima, Atkins and Minamide do not teach first object is a branch guide, and the second object indicates a next operation step to the first object. However, Burd teaches the first object is a branch guide, and the second object indicates a next operation step to the first object (either way check operation 603 searches for an indicator that the compiled class has already been compiled and stored. If the class is in memory, flow branches YES to instantiate operation 612. Instantiate operation instantiates control objects from the compiled class. If check operation 603 determines that the class is not being compiled, then flow branches NO to locate operation, col. 14, lines 3-20).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first object is a branch guide, and the second object indicates a next operation step to the first object as taught by Burd into Shima and Atkins to allows a user to easily recognize the location of the target page screen intuitively.
As to claim 4, Burd teaches the second object indicates a main flow (If the class is in memory, flow branches YES to instantiate operation 612, col. 14, lines 3-20).

As to claim 5, Burd teaches the second object indicates a branch flow (If check operation 603 determines that the class is not being compiled, then flow branches NO to locate operation, col. 14, lines 3-20).


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195